Exhibit 10.2

BASE SALARY FOR NAMED EXECUTIVE OFFICER

The Company’s named Executive Officers include Darrell G. Swanigan, President
and Chief Executive Officer; James R. A. Stanley, Jr., Executive Vice President
and Senior Loan Officer; and Keith B. Hawkins, Executive Vice President and
Commercial Loan Officer. Salary information for each Executive Officer is
contained in the table below:

 

Name

  

Title

  

Salary

  

Effective Date

Darrell G. Swanigan    President and Chief Executive Officer    $ 162,000   
January 1, 2008 James R. A. Stanley, Jr.    Executive Vice President and Senior
Loan Officer    $ 135,000    April 1, 2008 Keith B. Hawkins    Executive Vice
President and Commercial Loan Officer    $ 135,000    January 1, 2008

 

68